Notice of Allowance
Allowable Subject Matter
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method for performing synchronization within a distributed multiple input multiple output (MIMO) system comprising a plurality of access points, the method steps comprising: performing an intra-group synchronization procedure for a first group of at least three access points, the procedure comprising, for each access point in the first group: transmitting a synchronization signal, obtaining a transmission time indicator, receiving, by each of the other access points, the synchronization signal, and obtaining reception time indicators.
	Applicant’s independent claims recite performing an intra-group synchronization procedure for a first group of at least three of the access points, wherein the at least three access points of the first group do not have access to a centralized time reference, said intra-group synchronization procedure comprising, for each particular access point in the first group: transmitting, from the particular access point, a synchronization signal; obtaining a transmission time indicator indicating a transmission time of the synchronization signal in the local time of the particular access point; receiving, by each of the other access points in the first group, the synchronization signal; and obtaining reception time indicators indicating respective reception times, in the local times of the other access points of the first group, of when the synchronization signal was received by the other access points in the first group (as described in page 6 lines 18-34, page 9 lines 1-34, and page 10 lines 1-2 of applicant’s specification, filed 03/23/2020), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chin et al. (US 2010/0067515 A1) discloses a base station synchronizing its frame number with other base stations within a paging group using a time offset between the current time and a reference time.
	Lee et al. (US 2011/0216660 A1) discloses a cluster of wireless nodes associated with each access point, which are time synchronized to each other across clusters based on timestamps sent from respective access points.
	Alanen et al. (US 2016/0323925 A1) discloses indicating support for synchronization and communication with other access point devices in a cluster.
	Virginas et al. (US 2018/0041980 A1) discloses synchronization across a group of access points based on locally derived reference times for each base station.
	Dergun et al. (US 6,975,877 B1) discloses a base station transmitting a synchronization pulse to other base stations in a first cluster to synchronize local clocks to a master clock source.
	Jayaraman et al. (US 10,051,587 B2) discloses communicating a timestamp of a hub node to each node in a group of nodes to synchronize the group of nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461